Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s Remarks and Amendments filed on 08/08/2022 regarding to the application No. 17/159,625 filed on 01/27/2021.
Claim 3 is cancelled. Claims 1, 13, and 20 have been amended. New claim 21 is added. Claims 1-2, and 4-21 are currently pending for consideration.
Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02.
Limitations appearing in the specification but not recited in the claim are not read into the claim.
In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably 
allow’). 
The reason is simply that during patent prosecution when claims can be amended,
ambiguities should be recognized, scope and breadth of language explored, and clarification
imposed. An essential purpose of patent examination is to fashion claims that are precise, clear,
correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as
much as possible, during the administrative process.


Drawings
The drawings filed on 01/27/2021 are objected to under 37 CFR 1.83(a) because the screenshot of FIG. 3 includes colored highlighting and fails to show the quality details as described in the specification. The examiner suggest that Applicant replace them with line drawings. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Response to Arguments
Applicant's arguments filed on 08/08/2022, see Arg. Page 8, with “Claim Rejections 35 U.S.C. § 103... First, Applicant amended claim 1 to recite: ‘wherein a label for an action category in the labels for the action categories is one of interrogative pronouns associated with a dialogue tum in the dialogue turns;’…” have been fully considered but they are not persuasive, because Khafizov discloses label sentences (i.e. for action category) associated with the segmented agent text stream and the segmented customer text stream... assigning a numerical index (i.e. turn index) to each sentence in the segmented agent text stream, and each sentence in the segmented customer text stream… perform natural language tasks such as marking (i.e. labeling) the segment, topic modeling, promise determination, sentimental analysis and summarization with the pronoun). (See [0041, 0013]).
The examiner notes that the term “interrogative pronouns” is not clearly defined in the claims, however, the [0035] of the specification recites “The labels for action categories 303 shown in Figure 3 include interrogative pronoun, such as WHY, WHAT, CONFIRM, and ABSTAIN…” as its own lexicographer. Liu’s citations do not differentiate between labels and key phrases; however, Liu discloses that the “keyword set” comprises “word type” and “characteristic information”. Word type/vocabulary type is the label – “problem description”, while the characteristic information “represents the word or sentence in the text information” (i.e. keyword) like “problem description” (for WHY/WHAT of the problem), “solution”, “agree”, “confirm”… shown in Table 1 and 2.
Applicant's arguments filed on 08/08/2022, see Arg. Page 9, with “Second... 'generating a summary draft from dialogue turns in a dialogue conversation history, wherein the summary draft includes tum indexes, labels for action categories and key phrases associated with the dialogue turns;'...…” have been fully considered but they are not persuasive, because Khafizov disclose summarizing dialogs may include obtaining an agent text stream and a customer text stream; segmenting into sentence and labeling sentences; and identify keywords associated with each summary paragraph… label sentences (i.e. for action category) associated with the segmented agent text stream and the segmented customer text stream... assigning a numerical index (i.e. turn index) to each sentence in the segmented agent text stream, and assigning a numerical index (i.e. turn index) to each sentence in the segmented customer text stream. (See [Abstract, 0041]).

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 111651996 A, “Liu”) in view of Khafizov et al. (US 20220030110 A1 “Khafizov”).
As to claim 1, Liu discloses A method for training a neural network model to generate a dialogue summary, comprising: 
generating a summary draft from dialogue turns in a dialogue conversation history, (Liu: [page 005] an abstract generation method and device obtains the conversation record with the client through the communication device, quickly and accurately obtain the summary from the conversation record, namely the useful information extracted from the conversation dialogue). 
generating, using a generative language model comprising an encoder and a decoder of the neural network model executing on a processor, segment summaries from the dialogue segments, (Liu: [page 007, 010] the summary analysis model is an encoder-decoder model employing a neural network model. the encoder is used for encoding the input data, e.g., textual information, preset vocabulary type, vocabulary sets for generating abstract, resulting the encoded vectors. The decoder generates lexical types and summary sentences based on the encoded vector data and probability weights… neural network model for generative language model is used to train and optimize model parameters based on natural language text samples, abstracts of text samples, and a part of data in a preset keyword set, thereby obtaining an intermediate abstract analysis model).
wherein a segment summary in the segment summaries is generated using at least one label for an action category from the labels for the action categories and at least one key phrase from the key phrases that correspond to the at least one dialogue turn included in the dialogue segment. (Liu: [page 002] generating the abstract of the text information according to the keyword sequence includes: A summary sentence corresponding to each keyword in the keyword sequence (i.e. dialogue turn) is generated respectively; According to the order of the keywords in the keyword sequence as a segment, the summary sentences are combined to generate a summary of the textual information using a preset keyword set to form the summary sentence vocabulary which includes the vocabulary action type label and each characteristic information of the lexical type).
However, Liu may not explicitly disclose all the aspect of the wherein the summary draft includes turn indexes, labels for action categories and key phrases associated with the dialogue turns,
wherein a label for an action category in the labels for the action categories is one of interrogative pronouns associated with a dialogue turn in the dialogue turns; 
dividing, using a similarity module, the dialogue conversation history into dialogue segments, a dialogue segment including at least one dialogue turn from the dialogue turns; and  
Khafizov discloses wherein the summary draft includes turn indexes, labels for action categories and key phrases associated with the dialogue turns, (Khafizov: [Abstract, 0041] summarizing dialogs may include obtaining an agent text stream and a customer text stream; segmenting into sentence and labeling sentences; and identify keywords associated with each summary paragraph… label sentences (i.e. for action category) associated with the segmented agent text stream and the segmented customer text stream... assigning a numerical index (i.e. turn index) to each sentence in the segmented agent text stream, and assigning a numerical index (i.e. turn index) to each sentence in the segmented customer text stream).
Khafizov discloses wherein a label for an action category in the labels for the action categories is one of interrogative pronouns associated with a dialogue turn in the dialogue turns; (Khafizov: [0041, 0013] label sentences (i.e. for action category) associated with the segmented agent text stream and the segmented customer text stream... assigning a numerical index (i.e. turn index) to each sentence in the segmented agent text stream, and each sentence in the segmented customer text stream… perform natural language tasks such as marking (i.e. labeling) the segment, topic modeling, promise determination, sentimental analysis and summarization with the pronoun).
Khafizov discloses dividing, using a similarity module, the dialogue conversation history into dialogue segments, a dialogue segment including at least one dialogue turn from the dialogue turns; and (Khafizov: [0017] the text data of digital audio recordings of dialogs between agents and customers conversation include the combined text streams of both the agent and the customer which separate (i.e. dividing) the text data from an agent text stream (i.e. dialogue turn) and a customer text stream in conjunction with NLP engine and further segment the agent text stream and customer text stream into segment sentences (i.e. dialog segment), and perform processing to reduce each segmented text stream into summary paragraphs).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Liu and Khafizov disclosing abstract message generation which are analogous art from the “same field of endeavor”, and, when Khafizov's dividing a transcript of a conversation into dialogue sections was combined with Liu's a summary sentence corresponding to each keyword in the keyword sequence is generated respectively, the claimed limitation on the wherein the summary draft includes turn indexes, labels for action categories and key phrases associated with the dialogue turns,
wherein a label for an action category in the labels for the action categories is one of interrogative pronouns associated with a dialogue turn in the dialogue turns;
dividing, using a similarity module, the dialogue conversation history into dialogue segments, a dialogue segment including at least one dialogue turn from the dialogue turns would be obvious. The motivation to combine Liu and Khafizov is to provide a method to assign weighs with special words to be fine-tuned based on its frequency to improve the accuracy of the summary paragraph. (See Khafizov [0045]).
As to claim 2, Liu in view of Khafizov discloses The method of claim 1, wherein the summary draft includes a first turn index, a label for an action category in the labels for the action categories and a key phrase in the key phrases that correspond to a first dialogue turn. (Liu: [page 002] A summary sentence corresponding to each keyword in the keyword sequence (i.e. first dialogue turn) is generated respectively for each keyword sequence; using a preset keyword set includes the vocabulary action type label… to form the summary sentences).

As to claim 4, Liu in view of Khafizov discloses The method of claim 1, wherein a label for an action category in the labels for the action categories indicates that there are no interrogative pronouns associated with a dialogue turn in the dialogue turns. (Liu: [page 006] Vocabulary type is divided into "problem description" (i.e. no interrogative pronouns), and interrogative words corresponding to which is based on the meaning expressed by the lexical or sentence in the textual information, and determined empirically).

As to claim 5, Liu in view of Khafizov discloses The method of claim 1, wherein the summary draft is a concatenation of a first turn index corresponding to a first dialogue turn in the dialogue conversation history, a first label for a first action category in the labels for the action categories that corresponds to the first turn index, a first key phrase in the key phrases that corresponds to the first turn index, a second turn index corresponding to a second dialogue turn in the dialogue turns, a second label for a second action 16Attorney Docket No. 70689.147US01 / A4929UScategory in the labels for the action categories that corresponds to the second turn index, and a second key phrase in the second key phrases that corresponds to the second turn index. (Liu: [page 005] the original text information can be preprocessed: words of the same meaning in the text information can be replaced by specific words to a normalize the text information for each conversion; for adjacent sentences... concatenate these statements into one statement to improve the accuracy of generating summaries, each sentence can be truncated to no more than a preset number of words. Truncate to no more than a preset number of statements for the conversation record).

As to claim 7, Liu in view of Khafizov discloses The method of claim 1, wherein the generating further comprises: generating, using a parser, the at least one key phrase in the key phrases from the dialogue conversation history and a training summary draft. (Liu: [page 011, Abstract] according to analyzing the word type of each vocabulary in the text information of the dialogue history, generating a keyword sequence… the abstract analysis model is obtained by training based on the text sample, and a preset keyword set).


As to claim 8, Liu in view of Khafizov discloses The method of claim 1, wherein dividing the dialogue conversation history into the dialogue segments further comprises: matching, using the similarity module, a plurality of dialogue segments in the dialogue conversation history against segment summaries associated with a training summary, wherein that matching generates similarity scores; and (Liu [page 001, 002] The extraction method is that the machine training equipment extracts several sentences in the conversation record that are most similar (i.e. similarity module) to the central idea from the original text information according to a certain weight score (i.e. similarity score)… generation probability is used to represent the probability of using a preset vocabulary to form the summary sentence vocabulary).
selecting the dialogue segments from the plurality of the dialogue segments that correspond to highest similarity scores from the similarity scores. (Liu: [page 009] the summary analysis model obtains the probability in the text information (i.e. dialogue segment) based on the "hierarchical attention mechanism", and then selects the vocabulary with the highest probability (i.e. similarity score) as the copy vocabulary, and the copied vocabulary is used as the vocabulary constituting the summary sentence).

As to claim 9, Liu in view of Khafizov discloses The method of claim 1, wherein dividing the dialogue conversation history into the dialogue segments comprises training a dialogue turn level classifier, and the training comprises: 
separating the dialogue turns in the dialogue conversation history with separator tokens; (Liu: [page 006] in the dialogue scene between the customer service and the user, the vocabulary type includes, e.g., "problem description", "solution", "end" and “Wait” (i.e. separator token). These lexical types constitute the logical main line (i.e. conversion history) of the textual information and summarize the key information points in the textual information).
classifying, using a dialogue turn level classifier, the separator tokens, wherein an output of the classifier are token vectors representing the separator tokens; (Liu: [page 006] using the preset keyword set standard for classifying the lexical or sentence in the text information into the lexical type, vocabulary (i.e. separator token) is divided into "problem description", and interrogative words… which represent the topic corresponding to one or more consecutive words (i.e. token vectors) or sentences in the text information).
determining probabilities of the token vectors; (Liu: [page 002] For each keyword in the keyword sequence, the generation probability and copy probability for generating the vocabulary as the context vector in the summary sentence corresponding to the keyword are calculated).
selecting at least one token vector from the token vectors based on at least one probability in the probabilities; (Liu: [page 007] the digest analysis model selects the encoded vector based on the probability weight).
identifying at least one separator token corresponding to the at least one token vector as at least one cutting point that separates the dialogue segments in the dialogue conversation history; and (Khafizov: [0013, 0034] receiving dialogue transcripts to perform natural language task, such as segmentation by applying punctuation as separator between agent and the customer text streams to generate sentences; perform indexing on each sentence, generate separate summaries corresponding to agent and the customer text streams).
inserting at least one highlighting token in place of the at least one separator token. (Khafizov: [0013] perform natural language task, such as segmentation by applying punctuation (i.e. highlight token) as separator between agent and the customer text streams).

As to claim 10, Liu in view of Khafizov discloses The method of claim 9, wherein the at least one probability is above a predefined probability threshold or further comprises selecting the at least one probability that is one of top highest probabilities. (Liu: [page 009] the summary analysis model obtains the probability in the text information (i.e. dialogue segment) based on the "hierarchical attention mechanism", and then selects the vocabulary with the highest probability (i.e. similarity score) as the copy vocabulary, and the copied vocabulary is used as the vocabulary constituting the summary sentence).

As to claim 11, Liu in view of Khafizov discloses The method of claim 1, wherein dividing the dialogue conversation history into the dialogue segments further comprises: 
receiving a selection of a subset of dialogue turns from the dialogue conversation history corresponding to the dialogue segment in the dialogue segments. (Liu: [page 010] extracting the keyword sequence from the conversation record according to certain rules. Select all the sub-sections of the abstract are assigned a lexical vocabulary type).

As to claim 12, Liu in view of Khafizov discloses The method of claim 1, wherein generating the segment summary in the segment summaries further comprises: 
generating, using the encoder of the generative language model, segment encodings from the dialogue segment in the dialogue segments; and (Liu [page 007] the encoder of the neural network generative language model is used for encoding the input data, e.g., conversation text information (i.e. dialogue segment), preset vocabulary type, vocabulary sets used to generate summary, generating the encoded vectors).
generating, using the decoder of the generative language model that is coupled to the encoder, the segment summary from the segment encodings, the at least one action category from the action categories and the at least one key phrase from the key phrases that correspond to the at least one dialogue turn included in the dialogue segment. (Liu [page 007] the summary analysis model is an encoder-decoder (i.e. coupled) model employing a neural network generative language model with encoded vectors of text information (i.e. dialogue segment), preset vocabulary type of the classified actions, and vocabulary sets of keywords).

Regarding claims 13 and 20, 14, 15, 17-19, and 21 these claims recite the system/computer readable medium performed by the method of claims 1, 2, 5, 7, 9, 12, and 1, respectively; therefore, the same rationale of rejection is applicable.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Khafizov and further in view of  Niekrasz (US 20190327103 A1, “Niekrasz”).
As to claim 6, Liu in view of Khafizov discloses The method of claim 1, 
However, Liu in view of Khafizov may not discloses all the aspect of the wherein the generating further comprises: generating, using a label module, the at least one label for the action category in the labels for the action categories from the dialogue conversation history.
Niekrasz discloses wherein the generating further comprises: generating, using a label module, the at least one label for the action category in the labels for the action categories from the dialogue conversation history. (Niekrasz: [0081, 0089] episode summarization module may generate multiple underspecified extractions for a single action episode corresponding to a different observation of the meeting conversations which is labeled as action item reference in FIG. 6 to aggregate and composite into a final episode meeting summary).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Liu in view of Khafizov and Niekrasz disclosing abstract message generation which are analogous art from the “same field of endeavor”, and, when Niekrasz's generating the action item with label was combined with Liu's a summary sentence corresponding to each keyword in the keyword sequence is generated respectively, the claimed limitation on the generating, using a label module, the at least one label for the action category in the labels for the action categories from the dialogue conversation history would be obvious. The motivation to combine Liu in view of Khafizov and Niekrasz is to provide a system for generating meeting summaries using voice recognition tech to generate a verbatim transcript of the words with efficiency. (See Niekrasz [0003]).
Regarding claims 16 this claim recites the system performed by the method of claims 6; therefore, the same rationale of rejection is applicable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        
/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145